Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response of 5/17/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a processing apparatus and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of managing clinical laboratories, which is considered to be a certain method of organizing human activities as will be explained below.
  Using claim 1 as a representative example that is applicable to claim 17, the abstract idea is defined by the elements of:
provide two or more first-layer indexes each representing a status of one or a plurality of clinical laboratories in multiple categories, wherein each of the first-layer indexes is statistically derived from information collected from a plurality of analyzers installed in one or a plurality of clinical laboratories or from a computer connected to the analyzers; and 
in response to the user selecting one of the first-layer indexes, provide a plurality of second-layer indexes in multiple sub-categories corresponding to the category of the first-layer index selected by the user


The above limitations are reciting a process of obtaining data related to analyzers in a clinical laboratory environment, and presenting information to the user that represents information about the clinical laboratory performance.  This is claiming a data collection step and a user specifying what data they want more information about such that they are provided with further information.  This is claiming a management function that is a commercial activity as far as it is known in the art that organizations and clinical laboratories are managed, where data about laboratory operation is obtained and analyzed, which is essentially what the entire field of “operations research” is all about.  Collecting data about an organization and how it operates, including for clinical laboratories, is considered to fall into the category of being a certain method of organizing human activities because it is a management function that allows human beings to manage the clinical laboratories in a better manner.  This is the act of performing operations research to better refine management of an organization.  This defines a certain method of organizing human activities in the opinion of the examiner.
The additional elements of claim 1 are considered to be the claimed controller connected with a terminal having a display where the controller is configured to perform the steps that the examiner considers to define the abstract idea, and the ability to make a selection on a screen of a display.  The additional elements of claim 17 are the claimed server computer, user terminal with a display (display screen), similar to that of claim 1.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of computers connected through a network, and the claimed display to display data on a screen (inherent to all displays), that are all being used as a tool to execute the abstract idea, see MPEP 2106.05(f) and/or 2106.05(h) (link to computer implementation).  The claim is simply instructing one to practice the abstract idea by using a generically recited computer/controller connected to a database through a network to perform the steps that define the abstract idea (collecting data and presenting the data for display).  The recitation of providing information in response to a user selecting one of the indexes that is displayed, is reciting the use of a computer to receive input from a user about what they want to view.  The use of links and clicking on information to receive second windows such as pop-up windows is reciting conventional and generic computer activity that amounts to a link to a particular technological environment which is the implementation by computers (2106.05(h)).  The additional elements do not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface/display of some kind, all generically recited that allows a user to select data for display.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using  generically sever computer or controller connected through a network, and the claimed display to display data on a generically recited screen, that are merely being used as a tool to execute the abstract idea and/or are nothing more than a link to computer implementation of the judicial exception.  This includes the function of allowing a user to select data so that the display can display further data.  The additional elements noted by the examiner do not render the claims eligible, for the above reasons, see MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the 2019 PEG.  
	For claims 2, 12, 18, 27, reciting that categories are customizable by a user is considered to be part of the abstract idea of the claims.  This function is not linked to anything that the controller is executing or that is provided by the system.  People can create whatever categories they want to create, this is part of the abstract idea.  Nothing is claimed that is an additional element for consideration at the 2nd prong or step 2B.
	For claims 3-6, 14, 19-22, 28, the applicant is claiming the information that is being displayed, such as information representing a specimen status, specimen analysis, abnormality occurrence, status of laboratories in a given region, etc..  This is a further embellishment of the same abstract idea that was set forth for claim 1.
	For claims 7, 8, 15, 23, 24, 29, applicant recites that identification information for a supervisor is associated to one or more clinical laboratories and deriving data from data collected from the analyzers associated with the identification information of the user.  This is claiming the association of a supervisor to their laboratories that they are responsible for as far as management is concerned.  This is considered to be claiming more about the abstract idea of claim 1.   The same is noted for claim 8 that is reciting data is displayed for a supervisor of a second user who has permitted disclosure to the first user, which is reciting that an upper level manager is allowing the supervisor access to information for the laboratories they are managing.  This is part of the abstract idea of claim 1.  The controller has been treated in the same manner as set forth for claim 1.
	For claims 9, 25, the determination of a display mode based on location is abstract itself.  This determination can be made mentally by a human being and is considered to be part of the act of presenting information to a manager that is relevant to the laboratories they are managing such as regional areas of responsibility (data displayed is based on location of the supervisor and the labs they manage).  The controller has been treated in the same manner as set forth for claim 1.
	For claims 10, 26, the act of updating data based on newly received updated data is considered to be part of the abstract idea and is part of the process of managing operations of laboratories because you view data as time goes on, not just at one single time.  What is claimed is just reciting more about the abstract idea of claim 1.  The controller has been treated in the same manner as set forth for claim 1.
	For claim 11, claiming the use of a database to get the information is considered to be part of the abstract idea.  The database is just a collection of data that is queried to obtain data.  This is part of the abstract idea of the claims.
	For claim 13, the recitation to the terminal comprising a touch panel is an additional element that is not part of the abstract idea.  Having a terminal with a touch panel is claiming the use of a device with a touch screen, and is taken as a further instruction for one to use generic computing technology (2106.05(f)).  The use of a touch screen is not inventive in the context of its usage in the claimed invention and reads on the use of a laptop or smartphone with a touch screen.  This is at most nothing more than a link to using touch screen technology, something that is provided for by computers and laptops and tablets. 
	For claims 16, 30, reciting that the analyzers are for analyzing specimens for at least one common test result is reciting something about the analyzers, where the analyzers themselves are not part of the claim scope.  This is also directed to the intended use of the analyzers and is not further specifying something about the functions of the controller or server computer of the claims.  The claimed invention is only receiving information from a database, where the analyzers and the actual collection of the data from the analyzers or from the computer is not claimed, just the collection of the data by the controller or the server computer and the subsequent data processing that is occurring.  Nothing additional is claimed that provides for eligibility of the claim.
Therefore for the above reasons, claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113).
For claims 1, 11, 14, 16, 17, 28, 30, the cited NPL references are collectively being used as evidence that the Sysmex America Corporation produced, sold, and commercially used clinical laboratory software to collect data from laboratory analyzers of different laboratories so that metrics can be generated for the different various laboratories.  Disclosed is that clinical laboratories measure laboratory performance such as by measuring turnaround time and lab efficiencies in terms of costs, staffing, productivity and a wide variety of other metrics.  While the cited articles are different references they are all disclosing the same prior art system that was being commercially used, namely the Sysmex WAN clinical laboratory reporting software.  The NPL references disclose that the WAN software was connecting nearly 600 sites and 1000 instruments in labs across the US and Canada.  Disclosed is that the software was used to measure and report turnaround times and test counts, ratios, information on rerun, reflex, auto-validation and manual validation rates and result statistics, see the “Managing Your Laboratory Ecosystem…” reference.  Also disclosed is that the reports for laboratory metrics can be generated based on site or location, and includes laboratory performance and efficiency measurements, see the “Managing Your Laboratory Ecosystem…” reference.  Disclosed is that the software employs a point and click navigation feature that enables users to quickly develop reports related to optimizing laboratory efficiency.  Disclosed is that real time data is made available to users that has been collected from the various instruments and analyzers used in various labs (collection of the data from the analyzers via a network).  A communication network is inherent to being able to communicate data such as laboratory metrics to users as disclosed in the NPL documents, and as shown on the screen shots of the “Managing Your Laboratory Ecosystem…” reference.  The Sysmex WAN software also satisfies the claimed display of an index that indicates a status of an entirely of the one or plurality of labs.  This is satisfied by the disclosure to providing users with key metrics such as turnaround times and/or any of the other metrics associated with operating and managing a clinical laboratory that are disclosed by the references as being part of the Sysmex WAN software.  The metrics that are disclosed as being generated by the Sysmex WAN software and that represent the operations and efficiencies of various laboratories satisfy the claimed index.  
Not disclosed is that the display is for two or more indexes that represent the status of clinical laboratories in multiple categories.  Also not disclosed is that upon the selection of an index, the terminal is provided with a second screen that is displaying second layer indexes (data per se) in multiple subcategories that correspond to the selection by the user.  
The examiner notes that the NPL documents that are describing the Sysmex system and software teaches that metrics such as performance and status data of various types is made available via manager reports.  NPL reference Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” teaches that laboratory performance and efficiency measurements are provided to users via reports presented via a computer.  The data includes turnaround time, test counts, validation rates, results statistics, etc..  Disclosed is that the software employs a point and click navigation feature that enables users to quickly develop reports related to optimizing laboratory efficiency.
Hume discloses a system and method for graphically displaying representations of different medical devices being used at a medical facility in different departments (different laboratories, categories of care) along with information indicating their status and/or performance, for example see figures 3 or 4.  In paragraph 027 Hume discloses the desirability of providing a user with a real time dashboard for laboratory performance data that is concerning medical analyzer devices, which is similar to and analogous to the purpose and intent of the Sysmex software system.  Paragraph 027 discloses the display of data based on clinical areas of a hospital that are disclosed as being different departments.  Each clinical area or department represents a separate laboratory with analyzers as the figures are representing.  Figure 3 shows different devices for different laboratories along with other information about the devices, such as alarm status or alert status.  Also see paragraph 064 where display based on clinical areas is taught.  Hume teaches that in response to a user selecting a given medical device icon (an index that is representative of information) the user is given more information about individual medical devices, which is done by displaying data in a different screen of the display such as is shown in figures 5 or 6.  Figure 7 is also disclosed as having the feature where hovering over an icon (a form of user selection) results in a second screen being displayed that contains further information for a manager of laboratories that utilize analyzers.  See paragraph 063. In paragraph 059 Hume discloses that the graphical interface may be used to display icons for each medical device of a facility and that the user can select an icon which will result in showing further information about that specific medical device.  This reference is representative of the fact that it is well known in the computing field and for dashboards for clinical laboratory management to have displays that allow a user to select data and be presented with a different and second screen that contains more information that is relevant to the selected information.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide the Sysmex WAN laboratory software with the ability to display status information for more than one index at a time (such as for more than one laboratory/clinical areas or more than one piece of performance data at a time) and by allowing a user to analyzers in a clinical laboratory to use displays that allow a user to select data and be presented with a different and second screen that contains more information that is relevant to the selected information, as is taught by Hume. This would yield predictable results of allowing the user of the interface in the Sysmex laboratory management software to be able to interact with the display and receive more information in a second screen once they provide input by clicking on information or by hovering over an icon to cause the second screen to be displayed.  
This provides for a more user friendly interface.
	For claims 2, 12, 18, 27, the ability of the Sysmex system to be able to view laboratory data based on site and/or location and/or customer profile, dates, etc. satisfies the claimed customization of the categories.  The categories of data viewed by the user is able to be filtered and changed to reflect different types of data.  This satisfies what is claimed.
	For claims 3, 19, the claimed status of specimen analysis for the plurality of analyzers is considered to be satisfied by the Sysmex system being able to display data such as number of tests, test profiles, testing rations, hourly tests, etc..  Not taught is the claimed status of specimen analysis for analyzers; however, information for individual analyzers is taught by Hume in the figures for the various different laboratories.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Sysmex with the ability to show specimen analysis data for the analyzers, as taught by Hume, so that information regarding the tests and the analyzers can be presented to a manager or supervisor of the labs. 
	For claims 4, 20, the claimed status of occurrence of abnormality of the analyzers and the specific factors for the abnormality is not taught by the Sysmex system.  Hume teaches that information for analyzers is presented to the user, such as alarm or alert statuses for the analyzers and errors encountered.  For example see figure 7 that shows data regarding analyzers and abnormalities, such that a user can hover over an icon and be presented with more information about that given error or condition.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Sysmex with the ability to present a status of occurrence of abnormalities for the analyzers and to have the second layer index information be specific factors for the abnormality, as taught by Hume.  This would allow for information about abnormalities and errors in the analyzers to be presented to the user.
	For claims 5, 6, 9, 21, 22, 25, the Sysmex system teaches that the user can view information for a given region or area.  This is disclosed as being by site or location or workplace.  This is similar to the concept of a manager being responsible for a given region of the county such as the northeast or west coast, etc..  The NPL references describing the Sysmex system disclose that the WAN software was connecting nearly 600 sites and 1000 instruments in labs across the US and Canada.  The modification with Hume arrives at presenting data about the laboratories to the user such that they can select information and causes a second screen to be displayed that would display further information.  It would have been obvious to one of ordinary skill in the art to have that also include the display of an index for a given region and to allow for further display of more information about that region, such as a given region and then displaying information about specific laboratories in that region.  The claimed display mode being determined based on location is satisfied by displaying data for different locations as noted above.  This is relevant for claim 9.
For claims 10, 26, it flows from the prior art that has new data is received for the laboratories and tests, etc., the information that would be displayed is going to be updated as claimed.  That is what happens when one is tracking laboratory performance data over time and is looking for trends and such to assist in efficiently managing the laboratories.  The Sysmex system has been disclosed as using real time data retrieval system that provides up to date information and trend information for analysis by managers.  This satisfies what is claimed.
	For claim 13, not disclosed is that the user employs a touch panel for the terminal.  The examiner takes official notice of the fact that computer terminals and electronic devices are well known as having touch screens.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have the user of the Sysmex system use a device with a touch screen so that the advantages obtained with the use of a touch screen in terms of ease of use can be obtained.  This yields predictable results and is claiming something that is very well known in the art that would have been obvious to provide to the user/manager in the system taught by Sysmex.
	For claims 15, 29, the examiner notes that the Sysmex NPL documents disclose that the system allows uses to view laboratory statistics based on users, see page 2 of the “Managing Your Laboratory’s Ecosystem…” reference.  The examiner also notes that Hume teaches that information can be displayed based on a department and/or user type such as specific individuals.  The claimed assessment progress status is broadly reciting data per se and is considered to be satisfied by allowing a user to filter information based on technicians/workers under the supervision of a user (the manager or supervisor).  While this is considered to be taught by Sysmex, it is a moot point because it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to allow the user of the system of Sysmex to have data presented that is based on the technicians that they are supervising.
Claims 7, 8, 23, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sysmex WAN clinical laboratory software as disclosed in NPL references “Managing your laboratory ecosystem-The Sysmex WAN Manager reports module” from 2012; “Sysmex America Achieves Clinical laboratory connectively milestone-200th Sysmex WAN middleware placement enables streamlined operations for hospitals nationwide” from 2012; and “Sysmex announces newest version of Clinical laboratory management software improves metrics reporting and operational efficiency” from 2011; in view of  Hume et al. (20130047113) and further in view of the Sysmex WAM v5.0 User Manual NPL document (cited in parent case 15/233361, 287 pages).
	For claims 7, 8, 23, 24, the claimed identification of a user and association with the laboratories they are a supervisor for and presenting information on the screen that is for analyzers and laboratories associated with the supervisor is reciting the concept of having a manager log into the system to manage the laboratories they are responsible for.  The examiner notes that the Sysmex user manual teaches that users can log in and are presented with information for their areas of responsibility.  See page 48 where it teaches that a user has to log into the system and is presented with screens that depends on user security level access and privileges.  Page 49 teaches users assigned to a multi-site or a work site, indicating that different supervisors are responsible for different laboratories.  While one can argue that was inherent to the Sysmex system, the user manual none the less indicates that this was known in the art for the Sysmex system and it would have been obvious to provide the Sysmex system of the prior art NPL documents with the ability to associate a user with one or more clinical laboratories so that when they log into the system, they are presented with information relevant to the laboratories they are responsible for managing.  This would have been obvious to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 17, 19, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 21, of U.S. Patent No. 10,607,724.  Although the claims at issue are not identical, they are not patentably distinct from each other because other than minor differences in the words used, the pending claims are considered to be anticipated by the patented claims.  Both sets of claims recite the display of an index (or more than one) for data collected from laboratory analyzers and that includes a user being able to select data and being presented with further indexes, where the information is a status of specimen analysis and is for test items executed by the analyzers.  The combination of pending claims 1 and 3 are what is recited in patented claim 1, and the same is found for claims 17 and 19 when viewed with claims 1 and 4.  


Response to arguments
	The traversal of the 35 USC 101 rejection is not persuasive.  The applicant argues that the claimed invention represents an improvement in GUI technology.  The applicant alleges that this is clear from the claims themselves and argues that in response to making a selection of an index (selecting an icon for example that represents a category of data) results in a second screen being displayed that displays further information in sub categories that are related to the selected index.  The claims merely recite the use of an interface to receive a selection so a 2nd screen can be rendered to display more data that is related to the selected data.  This is not an improvement to GUI technology because having the ability to make a selection on a screen and having a second screen displayed is just linking the execution of the abstract idea to generic computers and is not something that results in an improved GUI.  Selecting a category of data to have subcategies displayed is what defines the abstract idea and does not represent an improvement to a GUYI.  The claims do not require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.  The argument that the claims improve technology because it allows a user to select a category of data so that another screen can be displayed with further sub categories of data related to the first category is not persuasive.  The alleged improvement has nothing to do with an improved interface because the ability to obtain more information by clicking on an icon or link (the claimed index) to obtain more information is not a technological improvement to a GUI that would render the claims eligible.  The ability of a user to obtain more detailed information about a category of data by selecting a category that they want more information about, is what defines the abstract idea of the claim and is not an improved GUI.  The traversal is not persuasive and the 35 USC 101 rejection is being maintained.  
	The traversal of the prior art rejection is not persuasive.  The applicant argues that the 103 combination does not arrive at the display of subcategories of data related to the category of the first layer index selected by the user.  This is not persuasive.  The examiner has provided Sysmex with the ability to select an index that represents different medical departments, medical devices, and their status so that another screen is displayed that has further information related to the selected index.  This is shown in figure 4 of Hume.  Hume teaches that users can make selections of an index (a given department or device, that also indicates the status) so that further information related to the selected index can be displayed.  This satisfies what is claimed.  Data about a given medical device or department being displayed after a given icon is selected satisfies what is claimed, such as data about turn-around time for a given lab or other metrics related to medical analyzers.
With respect to the Double patenting rejection, the applicant has not traversed the rejection or submitted a TD to overcome the rejection; therefore, the rejection is being maintained.  The rejection is not a provisional rejection so it cannot be held in abeyance as requested by the applicant.  The claims have not been amended at all so a traversal has to be presented or a TD has to be filed; otherwise the rejection will not be overcome.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
With respect to the concept of making a category selection and having a screen with further subcategories, this is not an improvement to GUI art.  The examiner cites to Lahey et al. (20060100896) that teaches the very same concept, see paragraph 065.  While Lahey is not directed to medical lab analyzers, Lahey is evidence that rebuts the assertion from the applicant that the concept of selecting a category to view more data in subcategories on a further screen is an improvement to GUI art.  

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687